DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/5/20.
Claims 1-21 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/5/21, 4/14/21 and 6/5/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 3, 18 and 21 because these claim(s) are drawn to a functionality comprising member which use a generic placeholder, “member” coupled 

However, a review of the specification paragraph [0030-0034] and FIG. 3-5 shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-12, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castañeda (U.S. Pub. No. 11138301 B1), in view of Choi (U.S. Pub. No. 20170033442 A1).

Regarding to claim 1, 18 and 21:

21. Castañeda teach a camera assembly for an electronic device, comprising: 
an infrared lamp arranged to the main board, facing towards the cover, (Castañeda col. 1 line 49-50 FIG. 6 emitter is facing cover lens 645 and as per Choi Fig. and spaced apart from the camera; (Castañeda col. 1 line 50-54 FIG. 7 shows camera 220 and emitter 215 are apart. Fif. 7 is a top cross-sectional view of the chunk of the eyewear device of FIG. 2 depicting the infrared emitter, the infrared camera, and a circuit board)
and a deflection member arranged to the cover plate, (Castañeda col. 6 line 57-60 FIG. 6 The infrared emitter cover lens 645 can be connected to the frame back 335 via infrared emitter cover lens adhesive 655. The coupling can also be indirect via intervening components.) facing towards the main board (Castañeda Fig. 6 shows lens 645 facing PCB 340) and being opposite to the camera, (Castañeda Fig. 7 shows camera 714 is in opposite direction of PCB compared to the camera 220 lens[645])
wherein the deflection member is configured to deflect infrared light emitted from the infrared lamp (Castañeda Fig. 6. Castañeda col. 6 line 57-60 FIG. 6 The infrared emitter cover lens 645 can be connected to the frame back 335 via infrared emitter cover lens adhesive 655. The coupling can also be indirect via intervening components) in such a manner that the infrared light emitted from the infrared lamp is propagated in a direction of a central axis of the camera after passing through the deflection member. (Castañeda col. 7 line 66-67, col. 8 line 1-2 Fig. 6-7 and Fig. 8A depicts an example of a pattern of infrared light emitted by an infrared emitter 815 of the eyewear device and reflection variations of the emitted pattern of infrared light captured by the infrared camera 820 of the eyewear device. FIG. 8B depicts the emitted pattern 

Castañeda do not explicitly teach a cover plate; a main board arranged parallel to the cover plate and spaced apart from the cover plate; a camera arranged to the main board and facing towards the cover plate; 

However Choi teach a cover plate; (Choi Fig. 3 [0148] the cover 390 [cover plate] may have a through-hole 390-H1 for supporting a camera that is mounted on the second side 360-2 of the circuit board 360. The camera may be exposed to the outside through the through-hole 390-H1)
a main board arranged parallel to the cover plate and spaced apart from the cover plate; (Choi Fig. 3 shows board 360 is spaced apart from 390 by case frame 370. [0148] the cover 390 may have a through-hole 390-H1 for supporting a camera that is mounted on the second side 360-2 of the circuit board 360 [main board]. The camera may be exposed to the outside through the through-hole 390-H1)
a camera arranged to the main board and facing towards the cover plate; (Choi Fig. 3. [0148] the camera may be exposed to the outside through the through-hole 390-H1) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Castañeda, further incorporating Choi in video/camera technology. One would be motivated to do so, to 

Regarding to claim 11:

11. Castañeda teach the camera assembly according to claim 1, wherein the deflection member is connected to the cover plate by an adhesive layer. (Castañeda col. 6 line 9-11 the infrared camera cover lens 445 can be connected to the frame back 335 via infrared camera cover lens adhesive 455)

Regarding to claim 12:

12. Castañeda teach the camera assembly according to claim 11, wherein the deflection member is fixed to the cover plate by a double-sided adhesive or a dispensed adhesive. (Castañeda col. 6 line 6-11 the flexible PCB 340 can be connected to the frame front 330 via a flexible PCB adhesive 460. The infrared camera cover lens 445 can be connected to the frame back 335 via infrared camera cover lens adhesive 455)

Regarding to claim 16:

16. Castañeda teach the camera assembly according to claim 1, wherein the camera is configured as an iris camera. (Castañeda Fig. 6 col. 4 line 57-64 the eye scanner 113 may comprise a visible light camera that captures light in the visible light range from the iris. In some examples, such iris recognition can use infrared illumination by the infrared emitter 115 and the infrared camera 120 or a video camera to capture images of the detail-rich, intricate structures of the iris which are visible externally)

Claims 2-6, 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castañeda (U.S. Pub. No. 11138301 B1), in view of Choi (U.S. Pub. No. 20170033442 A1), further in view of Nakamura (U.S. Pub. No.  20160341848 A1).

Regarding to claim 2 and 19:

2. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein in a direction from the camera to the cover plate, the deflection member has a first surface and a second surface opposite to each other, the first surface is adjacent to the camera, the second surface is far away from the camera, and the first surface and the second surface define an angle therebetween.

However Choi teach wherein in a direction from the camera to the cover plate, (Choi Fig. 3 [0148] the cover 390 [cover plate] may have a through-hole 390-H1 for 

The motivation for combining Castañeda and Choi as set forth in claim 1 is equally applicable to claim 2.

However Nakamura teach the deflection member has a first surface and a second surface opposite to each other, (Nakamura [0057] FIG. 3, the image capturing unit 101 [camera] includes an optical member such as a reflective deflection prism 230 [three triangular surface as per Fig. 3] having a reflection face 231) 
the first surface is adjacent to the camera, the second surface is far away from the camera, (Nakamura  FIG. 3 231 surface is away from camera)
and the first surface and the second surface define an angle therebetween. (Nakamura [0057] FIG. 3, the image capturing unit 101 [camera] includes an optical member such as a reflective deflection prism 230 [triangular as per Fig. 3] having a reflection face 231)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Castañeda, further incorporating Choi and Nakamura in video/camera technology. One would be motivated to do so, to incorporate the deflection member has a first surface and a second surface opposite to each other, the first surface is adjacent to the camera, the second surface is 

Regarding to claim 3:

3. Castañeda teach the camera assembly according to claim 2, and the section of the deflection member refers to a plane figure taken from the deflection member along a plane where an optical axis of the infrared lamp and the optical axis of the camera are. (Castañeda col. 7 line 66-67, col. 8 line 1-2 Fig. 6-7 and Fig. 8A depicts an example of a pattern of infrared light emitted by an infrared emitter 815 of the eyewear device and reflection variations of the emitted pattern of infrared light captured by the infrared camera 820 of the eyewear device. FIG. 8B depicts the emitted pattern of infrared light 881 emitted by the infrared emitter 815 of the eyewear device in an inwards facing field of view towards an eye of a user 880)

Castañeda do not explicitly teach wherein a section of the deflection member has a triangle shape or a trapezoid shape.

However Nakamura teach wherein a section of the deflection member has a triangle shape or a trapezoid shape. (Nakamura [0057] FIG. 3, the image capturing unit 101 [camera] includes an optical member such as a reflective deflection prism 230 [three triangular surface as per Fig. 3] having a reflection face 231)

Regarding to claim 4:

4. Castañeda teach the camera assembly according to claim 3, Castañeda do not explicitly teach wherein the deflection member has a triangular prism structure.

However Nakamura teach wherein the deflection member has a triangular prism structure. (Nakamura [0057] FIG. 3, the image capturing unit 101 [camera] includes an optical member such as a reflective deflection prism 230 [three triangular surface as per Fig. 3] having a reflection face 231)

Regarding to claim 5 and 8-9:

5. Castañeda teach the camera assembly according to claim 2, and the second surface is arranged parallel to the cover plate. (Castañeda Fig. 6 lens 645 is parallel camera device 100 as per rejection of claim cover is parallel camera PCB. Positioning of surface is not patentable as it would have been obvious to the ordinary skill in the art before the filing date of invention to use any mechanical means to place prism in any angle in front of camera. First surface and second surface does not have any specific relationship any other component so name can be inter-changeable)

Castañeda do not explicitly teach wherein in a direction from the camera to the infrared lamp, the first surface is inclined towards the camera.

wherein in a direction from the camera to the infrared lamp, the first surface is inclined towards the camera, (Nakamura FIG. 3 206 camera sensor. Also deflection prism 230 surface can be connected at any angle using the algorithm of Nakamura [0062] this pivotable configuration is employed to set the image capturing direction of the image capture device 200 in the second module 101B to a specific target direction (e.g., horizontal direction) even if the first module 101A is fixed to the windshield 105 having different inclination angle.)

Regarding to claim 6:

6. Castañeda teach the camera assembly for the electronic device according to claim 5, Castañeda do not explicitly teach wherein the first surface has a planar structure.

However Nakamura teach wherein the first surface has a planar structure. (Nakamura [0057] FIG. 3, the image capturing unit 101 [camera] includes an optical member such as a reflective deflection prism 230 [three triangular surface as per Fig. 3] having a reflection face 231)

Regarding to claim 10:

10. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein in a direction from the camera to the infrared lamp, a size of the deflection member is larger than a size of the camera.

However Nakamura teach wherein in a direction from the camera to the infrared lamp, a size of the deflection member is larger than a size of the camera. (Nakamura FIG. 3 shows windshield 105 as deflection member larger than camera. Nakamura [0060] when substances such as raindrops having refractive index of “1.38,” different from air having refractive index of “1,” adhere on the outer face of the windshield 105, the total reflection condition does not occur, and the light passes through the outer face of the windshield 105 at a portion where raindrops adhere. Therefore, the reflection light reflected at a non-adhering portion of the outer face of the windshield 105 where raindrops does not adhere is received by the image sensor 206 as an image having high intensity or luminance)

Claims 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castañeda (U.S. Pub. No. 11138301 B1), in view of Choi (U.S. Pub. No. 20170033442 A1), further in view of Mouradian (U.S. Pub. No. 20180235489 A1).

Regarding to claim 13:

13. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein the deflection member is a polymethyl methacrylate member or a polycarbonate member.

However Mouradian teach wherein the deflection member is a polymethyl methacrylate member or a polycarbonate member. (Mouradian [0025] the housing 102 may include surface coatings or other features such as a water-resistant shell, a glass or transparent polycarbonate face, or the like)

The motivation for combining Castañeda and Choi as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Castañeda, further incorporating Choi and Mouradian in video/camera technology. One would be motivated to do so, to incorporate wherein the deflection member is a polymethyl methacrylate member or a polycarbonate member. This functionality will improve efficiency of the system.

Regarding to claim 14:

14. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein the cover plate is a flat touch-screen cover plate.

wherein the cover plate is a flat touch-screen cover plate. (Mouradian [0041] the integrated control and display unit may comprise an interactive touchscreen or the like)

Regarding to claim 15:

15. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein the cover plate is made of glass materials.

However Mouradian teach wherein the cover plate is made of glass materials. (Mouradian [0025] the housing 102 may include surface coatings or other features such as a water-resistant shell, a glass or transparent polycarbonate face, or the like)

Regarding to claim 17:

17. Castañeda teach the camera assembly according to claim 1, Castañeda do not explicitly teach wherein a wavelength of the infrared light emitted from the infrared lamp is 940nm.

However Mouradian teach wherein a wavelength of the infrared light emitted from the infrared lamp is 940nm. (Mouradian [0016] a fourth LED configured to emit a respective second light including infrared light at a wavelength of about 880 to 940 nm nanometers)

20. (Cancelled)

Allowable subject matter

Regarding to claim 7:

Claims 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482